Title: General Orders, 21 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Orangetown Thursday September 21st 1780
                            Parole Lancaster
                            Countersigns P.
                            Watchword take care M.
                        
                        For the Day Tomorrow
                        Brigadier General Wayne
                        Colonel Nixon
                        Lieutenant Colonel Cochran
                        Major Alexander
                        Brigade Major Darby
                        For detachment
                        Major Cogswell
                        The burning of fences and breaking up inclosures is so distressing to the inhabitants, as well as disgraceful
                            to an Army that has the least pretension to discipline and order that the General earnestly exhorts the officers of all
                            ranks but more particularly the commanding officers of regiments to take all possible care to prevent it and for this
                            purpose the Camp and quarter guards are to confine every person detected in either removing or burning fencing stuff; and
                            as it frequently happens that there are numbers of soldiers standing round a fire made of fencing though none will
                            acknowledge or inform who made it such therefore as are standing by it shall be considered as the Authors unless they
                            point out the Persons and shall be confined and punished accordingly.
                        As it is much better to prevent crimes than punish them the General desires the commanding officers of
                            regiments to fix upon proper places for Kitchens that the cooking of the regiments may be done together as much as
                            possible and that the police officers may visit them during the cooking hours as well to see that the cooking is properly
                            performed as that the fires are not made with fencing stuff.
                        At the General Court martial whereof Colonel Jackson is president the 16th Instant—Major Murnan of the corps
                            of Engineers was tried for "unofficer and ungentlemanlike behavior in taking possession of the quarters of the Reverend
                            David Jones in his Absence and for similar behavior to him in his quarters."
                        
                        The Court are of opinion that Major Murnan having a right to take possession of the quarters which Mr Jones
                            calls his is not Guilty of unofficer and ungentlemanlike conduct in taking possession of them the Court do acquit Major
                            Murnan of the last part of the charge against him.
                        Major General Greene confirms the opinion of the court.
                        Major Murnan is released from Arrest.
                    